Citation Nr: 0621448	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently evaluated at 20 percent.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.  The 
Board initially considered this appeal in October 2004 and 
remanded the appeal for further development of the medical 
record.  In a February 2006 supplemental statement of the 
case, the RO continued to deny a rating in excess of 20 
percent for peptic ulcer disease.  For the reasons discussed 
below, the Board finds that this appeal must be remanded 
again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In its October 2004 remand, the Board found an additional VA 
examination was necessary.  The examination was needed as the 
veteran's assertions indicated that his disability had 
worsened but there was insufficient medical evidence to 
confirm the increase in the veteran's disability.

The veteran underwent an examination in April 2005.  The VA 
examination was conducted by a private physician.  The 
private physician noted that the veteran denied having 
hematemesis (coughing up blood),  melanotic stool (having 
blood in his stool), or weight loss.  The private physician 
concluded that the veteran had non-ulcer dyspepsia, which was 
fairly controlled with medications.

The veteran logged a complaint with the private physician's 
office and submitted a June 2005 statement detailing errors 
he perceived in the private physician's report.  The veteran 
specifically noted that he did inform the private physician 
that he had melanotic stool and hematemesis.  The Board notes 
that the veteran, on several occasions, had previously 
asserted that he had symptoms that the private physician 
noted the veteran denied having had occur.  

Taken in total, the Board finds that the veteran's 
allegations regarding errors and omissions in the veteran's 
April 2005 examination report credible as the examination 
summary of the veteran's noted symptoms contradicts those 
noted in other documents in the veteran's claims file.  The 
Board concludes that the veteran's allegations regarding the 
examination raise substantial doubts as to the accuracy and 
completeness of the April 2005 examination.  The Board finds 
that it is necessary for the veteran to undergo a VA 
examination to be performed by another physician, if 
possible.

The Board also notes that it has received new evidence.  The 
new evidence is a letter from the veteran which states that 
one of his doctors has made additional written findings 
regarding the veteran's peptic ulcer condition.  The RO 
should try to obtain this additional medical evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the assignment of effective 
dates.  In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  The RO should seek to obtain the 
medical evidence referenced in the 
veteran's April 2006 letter regarding the 
veteran's peptic ulcer condition.

3.  The RO should afford the veteran an 
additional VA examination.  The 
examination should be performed by a 
doctor other than the doctor who 
performed the April 2005 examination, if 
possible.  Have the examiner review the 
veteran's claims folder.  The examiner 
should make note of the veteran's 
symptoms related to his peptic ulcer.  
All indicated studies must be conducted.  
The examiner should elicit form the 
veteran a history of his peptic ulcer 
disease, including a description of the 
frequency and severity of incapacitating 
episodes.  The examiner should determine 
whether the veteran has anemia, weight 
loss, periodic vomiting, hematemesis, and 
melena.  All opinions rendered must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the RO should again 
review the case on the basis of the 
additional evidence.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
veteran and his representative, if he has 
one, should be furnished a supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).






